Exhibit 10.1

 

FOURTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 1

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 1 (this
“Amendment”) is made and entered into as of January 29, 2019, by and between HPT
TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 1, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 1, dated as of
June 22, 2016, that certain Second Amendment to Amended and Restated Lease
Agreement No. 1, dated as of January 17, 2019, and that certain Third Amendment
to Lease Agreement, dated as of January 23, 2019 (as so amended, the “Lease”);

 

WHEREAS, HPT TA Properties Trust is selling to Tenant, and Tenant is acquiring
from HPT TA Properties Trust, the Property (this and other capitalized terms
used and not otherwise defined in this Amendment shall have the meanings given
such terms in the Lease) related to the Travel Center located at 4195 State Rt.
34, Hurricane, West Virginia 25526 (the “Sold Property”);

 

WHEREAS, Landlord and Tenant wish to amend the Lease to remove the Sold Property
and to reflect a corresponding reduction in Minimum Rent; and

 

WHEREAS, Guarantor is executing this Amendment solely to confirm the
continuation of the Guaranty with respect to the Lease (as amended by this
Amendment);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Sold Property.  The Leased Property
shall exclude the Sold Property, but notwithstanding the foregoing, Tenant shall
retain all of its obligations with respect to the Sold Property which are
attributable to events occurring on or prior to the date hereof or which are
addressed pursuant to Section 9.5 of the Lease (as if the Sold Property remained
a Property for the remainder of the Term).  In furtherance of the foregoing,
however, Tenant shall have no obligation to comply with Section 5.3 of the Lease
solely with respect to the Sold Property.

 

2.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is deleted in its entirety and
replaced with the following:

 

--------------------------------------------------------------------------------



 

“Minimum Rent” shall mean Forty-Nine Million Eighteen Thousand Four Hundred
Eleven and 00/100ths Dollars ($49,018,411.00), subject to adjustment as provided
in Section 3.1.1(b).

 

3.                                      Exhibit A.  Exhibit A to the Lease is
hereby amended by (a) deleting the initial page entitled “EXHIBITS A-1 through
A-41” therefrom in its entirety and replacing it with the page entitled
“EXHIBITS A-1 through A-41” attached hereto and (b) deleting the legal
description for the Sold Property from Exhibit A-37 to the Lease and replacing
it with “Intentionally deleted”.

 

4.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and remains in full force and effect.

 

5.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 [Signature Page to Fourth Amendment to Amended and Restated Lease Agreement No.
1]

 

--------------------------------------------------------------------------------



 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

GUARANTORS:

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Third Amendment to Amended and Restated Lease Agreement No. 1]

 

--------------------------------------------------------------------------------



 

EXHIBITS A-1 through A-41

 

LAND

 

Exhibit

 

TA
Site No.

 

Property Address

 

Initial
Base Year

 

A-1

 

352

 

1724 West Grand Avenue, Gadsden, AL 35904

 

2015

 

A-2

 

226

 

1501 N. Fort Grant Road, Wilcox, AZ 85643

 

2015

 

A-3

 

160

 

27769 Lagoon Drive, Buttonwillow, CA 93206

 

2015

 

A-4

 

162

 

4325 Guasti Road, Ontario, CA 91761

 

2015

 

A-5

 

163

 

12310 S. Highway 33, Santa Nella, CA 95322

 

2015

 

A-6

 

174

 

12151 W. 44th Avenue, Wheat Ridge (Denver West), CO 80033

 

2015

 

A-7

 

171

 

3 East Industrial Road      , Branford (New Haven), CT 06405

 

2015

 

A-8

 

178

 

2112 Highway 71 South, Marianna, FL 32448

 

2015

 

A-9

 

197

 

8909 20th Street, Vero Beach, FL 32966

 

2015

 

A-10

 

177

 

4401 Highway 17, Richmond Hill (Savannah), GA 31324

 

2015

 

A-11

 

44

 

19 N. 430 Route 20, Hampshire (Elgin), IL 60140

 

2015

 

A-12

 

236

 

21 Romines Dr., Morris, IL 60450

 

2015

 

A-13

 

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240

 

2015

 

A-14

 

 

 

Intentionally deleted

 

 

 

A-15

 

46

 

224 Highway 65 South, Tallulah, LA 71284

 

2015

 

A-16

 

151

 

7401 Assateague Drive, Jessup, MD 20794

 

2015

 

A-17

 

89

 

200 Baker Road, Dexter (Ann Arbor), MI 48130

 

2015

 

A-18

 

47

 

2150 Russell Mt. Gilead Rd., Meridian, MS 39301

 

2015

 

A-19

 

 

 

Intentionally deleted

 

 

 

A-20

 

172

 

200 North McCarran Blvd., Sparks, NV 89431

 

2015

 

A-21

 

211

 

108 Ocean Drive, Greenland, NH 03840

 

2015

 

A-22

 

8

 

3404 W. Highway 66, Gallup, NM 87301

 

2015

 

A-23

 

14

 

202 N. Motel Blvd., Las Cruces, NM 88005

 

2015

 

A-24

 

208

 

9616 Commerce Drive, Dansville, NY 14437

 

2015

 

A-25

 

24

 

940 US Rt. 42, NE, London, OH 43140

 

2015

 

A-26

 

15

 

8834 Lake Road, Seville, OH 44273

 

2015

 

A-27

 

58

 

5400 Seventy Six Drive, Youngstown, OH 44515

 

2015

 

A-28

 

212

 

6 Buckhorn Road, Bloomsburg, PA 17815

 

2015

 

A-29

 

3

 

245 Allegheny Blvd., Brookville, PA 15825

 

2015

 

A-30

 

393

 

3001 TV Road, Florence, SC 29501

 

2015

 

A-31

 

117

 

13011 Old Hickory Blvd., Antioch, TN 37013

 

2015

 

A-32

 

 

 

Intentionally deleted

 

 

 

A-33

 

49

 

2105 S. Goliad Street, Rockwall, TX 75087

 

2015

 

A-34

 

60

 

8836 N. Highway 40, Tooele (Salt Lake City), UT 84074

 

2015

 

A-35

 

143

 

1025 Peppers Ferry Rd., Wytheville, VA 24382

 

2015

 

A-36

 

176

 

46630 North Bend Way, North Bend (Seattle East), WA 98045

 

2015

 

A-37

 

 

 

Intentionally deleted

 

 

 

A-38

 

 

 

Intentionally deleted

 

 

 

A-39

 

187

 

4000 I-80 Service Rd., Burns (Cheyenne), WY 82053

 

2015

 

A-40

 

382

 

4230 West Highway 24, Remington, IN 47977

 

2017

 

A-41

 

108

 

8050 Dean Martin Drive, Las Vegas, NV 89139

 

2015

 

 

[See attached copies.]

 

Exhibits A-1 - A-41

 

--------------------------------------------------------------------------------